Case 1:17-cv-00823-MN Document 344 Filed 12/05/19 Page 1 of 3 PageID #: 3473



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH and BIOGEN
MA INC.,

                                Plaintiffs,

                          v.                             Civil Action No. 17-823-MN
                                                         (Consolidated)
AMNEAL PHARMACEUTICALS LLC, et al.,

                                Defendants.


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to D. Del. L.R. 83.5 and the attached certification, counsel moves the admission

pro hac vice of Maureen Rurka to represent Defendant Prinston Pharmaceutical Inc. in this

matter.

Dated: December 5, 2019                             PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                    HALL, P.A.

                                                    /s/ David A. Bilson
                                                    John C. Phillips, Jr. (#110)
                                                    David A. Bilson (#4986)
                                                    1200 North Broom Street
                                                    Wilmington, DE 19806
                                                    (302) 655-4200
                                                    jcp@pgmhlaw.com
                                                    dab@pgmhlaw.com

                                                    Attorneys for Defendant Prinston
                                                    Pharmaceutical Inc.
Case 1:17-cv-00823-MN Document 344 Filed 12/05/19 Page 2 of 3 PageID #: 3474



                               ORDER GRANTING MOTION

      IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.

Dated: _______________                  ____________________________________
                                        The Honorable Maryellen Noreika
                                        United States District Court




                                           2
Case 1:17-cv-00823-MN Document 344 Filed 12/05/19 Page 3 of 3 PageID #: 3475
